UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7645



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERT F. IAQUINTA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-98-764-5)


Submitted:   May 7, 2004                   Decided:    June 15, 2004


Before WIDENER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, R. A. Renfer, Jr., Assistant
United States Attorney, Michelle T. Fuseyamore, Special Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Albert F. Iaquinta appeals from the district court’s

order determining that he still meets the criteria for civil

commitment under 18 U.S.C. § 4246 (2000).         We affirm.

             Iaquinta was charged in the District of New Jersey in

1994 with threatening to kill President Clinton, in violation of 18

U.S.C. § 871(a) (2000).       He was never tried.        Rather, due to his

“psychotic    and   disruptive”    behavior   after     being   charged,   the

District of New Jersey ordered a psychological evaluation under 18

U.S.C.   §   4246(b)   to   determine   if   Iaquinta    should   be   civilly

committed for being a danger to others or their property. Iaquinta

was eventually transferred to FCI-Butner, North Carolina.                  On

October 2, 1998, FCI-Butner filed a Certificate of Mental Disease

or Defect and Dangerousness and recommended that Iaquinta be

committed to the custody of the Attorney General under § 4246.              On

February 16, 1999, the Eastern District of North Carolina agreed

and ordered Iaquinta committed to the custody of the Attorney

General for suffering from a mental defect that makes him a danger

to others or their property.

             On February 2, 2000, and again on July 7, 2001, motions

were filed to determine if Iaquinta still met the criteria for

commitment under § 4246.          On both motions, the district court

determined that he did.       On November 18, 2002, a third motion was

filed to determine if his commitment was still warranted, the


                                   - 2 -
denial of which is the subject of this appeal.                  After holding

hearings on this motion, the district court ordered that Iaquinta’s

commitment to the custody of the Attorney General under § 4246 be

continued     because   he     still    met    the   requirements     for   such

commitment.

            Under § 4246, if, after a hearing, a district court

determines a person is suffering from a mental disease or defect

that would create a substantial risk of bodily injury to another

person or serious damage to property of another, the court may

commit the person to the custody of the Attorney General.                   Once

committed, an individual may periodically move for a hearing under

18 U.S.C. § 4247(h) (2000) to determine whether the committed

person should be discharged from commitment under § 4246.                     To

obtain release from commitment, the district court must find that

the committed person has recovered from his mental disease or

defect to such an extent that his release would no longer pose a

substantial risk of harm to others.            See 18 U.S.C. § 4246(e).     This

court will overturn a district court’s finding that a substantial

risk of harm exists only if the finding is clearly erroneous.

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                     A

finding is clearly erroneous when “the reviewing court is left with

the   definite   and    firm    conviction       that   a   mistake   has   been

committed.” Faulconer v. Commissioner, 748 F.2d 890, 895 (4th Cir.

1984).


                                       - 3 -
          We have thoroughly reviewed the materials submitted by

the parties in this matter and conclude that the district court’s

determination   that   Iaquinta   still   meets   the   requirements   for

commitment under § 4246 was not clearly erroneous.          We therefore

affirm the order of the district court continuing Iaquinta’s

commitment under § 4246.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                AFFIRMED




                                  - 4 -